Citation Nr: 0022554	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The claim for service connection for a psychiatric disability 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for psychiatric disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West Supp. 2000); 38 C.F.R. § 
3.303 (1999).  Service incurrence of a psychosis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

Service medical and personnel records reflect that in October 
1979, the veteran was involved in a fist fight.  In August 
1980, he was disciplined for using disrespectful language and 
for purchasing six bottles of liquor in May 1980, two bottles 
over his monthly purchase limit.  In October 1980, the 
veteran voluntary consented to service separation.  An 
October 1980 discharge examination report reflects that the 
veteran was found to have been psychiatrically normal.  A 
notation of anxiety was recorded by the examiner.  On his 
Report of Medical History, dated in October 1980, the veteran 
indicated that he had had frequent trouble sleeping and a 
"bad nervous problem."  The physician noted that the 
veteran had many nervous problems, complaints of headaches 
and loss of consciousness.  A history of alcohol abuse was 
also recorded.  The first post-service medical evidence of 
any psychiatric disorder was not until 1994, when the veteran 
was diagnosed as having polysubstance dependence, adjustment 
disorder with a depressed mood and antisocial personality 
disorder, while incarcerated at the Ohio Department of 
Rehabilitation and Corrections.  Subsequent VA progress 
reports, dated in 1998, reflect that the veteran was found to 
have post-traumatic stress disorder (PTSD) as a result of 
incarceration in prison and anxiety due to human 
immunodeficiency virus (HIV) symptoms.  

Overall, while the veteran was noted to have anxiety at 
service separation, a mental status examination was normal 
and a diagnosis of a chronic psychiatric disorder was not 
recorded.  The claims folder does not contain any other 
medical evidence suggesting the presence of any psychiatric 
disorder until many years after service discharge, and none 
of the medical evidence is suggestive of an etiological 
relationship between the veteran's current psychiatric 
disability and service.  On the contrary, as noted above, VA 
medical reports reflect that the veteran's current anxiety is 
related to his HIV symptoms and that his PTSD is a result of 
his incarceration.  The only evidence linking the veteran's 
current psychiatric disability to service is the theory 
advanced by the veteran himself; however, as a lay person, he 
is not qualified to provide medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
Board must conclude that the veteran's claim is not well 
grounded.


ORDER

Service connection for psychiatric disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

